Citation Nr: 1035843	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  03-25 835A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a low back disorder. 



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Dan Schechter



INTRODUCTION

The Veteran had active service from November 1958 to December 
1962.

The appeal came before the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO), which had denied 
service connection for a low back disorder.  The Board remanded 
the case in June 2007, and remanded the case again in July 2009.  
It now returns for further review.



FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that a 
low back disorder developed in service or is otherwise causally 
related to service.

2.  The preponderance of the evidence is against a finding of 
continuity of symptoms of low back disability being present from 
service to the present.  

3.  Arthritis of the low back has not been shown to have been 
present within the first post-service year.  



CONCLUSION OF LAW

The criteria for service connection for a low back disorder are 
not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1133, 1137, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1) (2009).  This notice must be provided prior 
to an initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Supplemental Statement of the Case (SOC) or 
Supplemental Statement of the Case (SSOC).  Additionally, where 
there is an uncured timing defect in the notice, subsequent 
action by the RO which provides the claimant a meaningful 
opportunity to participate in the processing of the claim can 
prevent any such defect from being prejudicial.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
nor, as discussed herein, has the Board identified any. 

VA has fulfilled the above requirements in this case for the 
claim for service connection for a low back disorder adjudicated 
herein.  A VCAA notice letter was issued in November 2001, prior 
to the RO's initial adjudication of the claim in July 2002.  
Additional VCAA notice letters were sent to the Veteran in June 
2007 and April 2009, followed by the Appeals Management Center's 
(AMC) issuance of SSOCs in June 2009 and June 2010.  Also in the 
course of appeal, the RO most recently issued to the Veteran 
additional development letters in September 2009, October 2009, 
and November 2009, addressing specific development actions.  
These VCAA letters and additional development letters 
collectively informed the Veteran of the notice and duty-to-
assist provisions of the VCAA, of the bases of review, and of the 
information and evidence necessary to substantiate the claim.  He 
was also told by these letters that it was ultimately his 
responsibility to see that pertinent evidence not in Federal 
possession is obtained.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for a service-connected benefits, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  The Veteran was afforded a separate Dingess-type notice 
letter in March 2006.  The more recent VCAA letters in June 2007 
and April 2009 also addressed the downstream issues of disability 
rating and effective date.  To whatever extent such Dingess-type 
notice may have been deficient in this case, such deficiency 
would be harmless and moot, because the claim is herein denied.

The VCAA and other development letters also requested that the 
Veteran advise of any VA and private medical sources of evidence 
pertinent to his claim, and that he provide necessary 
authorization to obtain those records.  They also requested 
evidence and information about treatment after service, in 
support of the claim.  The Veteran did inform of VA and private 
treatment, and these records were requested to the extent 
appropriate authorization was provided by the Veteran, and 
obtained records were associated with the claims file.  Service 
treatment and examination records were also associated with the 
claims file.  

Based on the Veteran's indicating that he was in receipt of 
Social Security benefits, records underlying any Social Security 
Administration (SSA) disability determination were requested from 
SSA.  However, a November 2009 SSA reply informed that they had 
no medical records either because the Veteran had not filed for 
Social Security disability benefits or because no medical records 
had been obtained.  The Veteran subsequently informed that he 
began drawing Social Security benefits at the age of 63.  It thus 
appears that the Social Security benefits received by the Veteran 
are Social Security retirement benefits, and thus no statutory 
duty to obtain Social Security determination records or 
underlying medical records are in fact implicated in this case.  
See 38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2); Dixon v. 
Gober, 14 Vet. App. 168, 171 (2000); Masors v. Derwinski, 2 Vet. 
App. 181, 188 (1992) (where a veteran is in receipt of Social 
Security disability benefits, those records including medical 
records underlying any award are to be obtained when relevant to 
the claimed issue before VA).
 
The Veteran was appropriately informed, including by the appealed 
rating decision,  the SOC, and the SSOCs, of records obtained, 
and, by implication, of records not obtained.  He was also 
adequately informed of the importance of obtaining all relevant 
records, and of his ultimate responsibility to see that records 
are obtained in furtherance of his claim.

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to 
address the question of etiology as related to service is 
required when the veteran presents a claim for service connection 
in which there was a pertinent event, injury, or disease in 
service; there is evidence of current disability; the medical 
evidence of record does not contain sufficient competent medical 
evidence to decide the claim; and the veteran indicates that the 
claimed disability or symptoms may be associated with service.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA 
examinations to address etiology of the claimed low back disorder 
as related to service were afforded the Veteran in April 2005 and 
April 2009.  Those examiners reviewed the record and examined the 
Veteran, and provided opinions based on all evidence presented 
addressing the question of likelihood of a cause or etiology of 
the Veteran's current low back disorder being related to service.  
The examiners based these opinions on reasoned consideration of 
the evidence.  The balance of the evidence of record, including 
VA treatment records with findings of sciatica, taken together 
with these examination reports, are adequate for the Board's 
adjudication of the appealed claim.  See 38 C.F.R. §§ 4.1, 4.2; 
Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (stating that 
once VA undertakes the effort to provide an examination when 
developing a claim, even if not statutorily obligated to do so, 
it must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided).  

As discussed infra, the VA examiners specifically opined 
regarding a causal association between service and current low 
back disability, and the examiners effectively rejected the 
Veteran's contentions of low back disability originating from an 
alleged injury in service.  In addition, the Board herein 
concludes that the Veteran's narratives of injury in service and 
ongoing or continuous back disability and symptoms of disability 
from service to the present are not credible to support the 
claim.  The Board also herein concludes that submitted private 
medical opinions were based on these non-credible narratives, and 
hence also cannot be accepted to support the claim.  The record 
contains no other indication of an association between service 
and a current low back disorder.  The Board accordingly concludes 
that there remains no unaddressed question of fact that requires 
resolution by any further VA examination.  Hence, based on 
satisfactory development and adequacy of the VA examinations 
already obtained, the Board finds that no further VA examination 
is required prior to the Board's adjudication of the appealed 
claim.  38 C.F.R. § 3.159(c)(4); McLendon.  

The Board's remands in June 2007 and July 2009 collectively 
required additional VCAA notice addressing the claim, and 
required efforts to resolve questions of evidentiary bases of 
opinions expressed by private physicians.  The Board also 
requested an additional VA examination to address the appealed 
claim.  These development actions were substantially completed by 
the AMC and the RO, with VCAA letters sent to the Veteran, query 
letters appropriately sent to the Veteran and the private 
treating physicians, and the additional VA examination obtained 
in April 2009.  All reasonable efforts at developing the record, 
including requesting both treatment records and supplemental 
statements from these private medical sources, have been 
substantially completed.  The Board accordingly concludes that 
the development required by the Board's remands has been 
substantially accomplished.   Only substantial, and not strict, 
compliance with the terms of a Board remand is required pursuant 
to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 
22 Vet. App. 97 (2008).  

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim adjudicated herein. Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.

Any VA development assistance duty under the VCAA to seek to 
obtain indicated pertinent records has been fulfilled.  The 
Veteran has presented no avenues of evidentiary development which 
the RO or AMC has not pursued by query.  Hence, the case presents 
no reasonable possibility that additional evidentiary requests 
would further the claim being decided herein.  38 U.S.C.A. § 
5103A (a)(2); 38 C.F.R. § 3.159.

The Veteran has addressed his claim by written statements.  While 
the Veteran in a September 2003 submission requested an RO 
hearing in furtherance of his claim, he withdrew that request by 
a signed submission from his authorized representative in January 
2005.  In his VA Form 9 submitted in September 2003, the Veteran 
expressly indicated that he did not desire a Board hearing.  
There has been no expressed indication that the Veteran desires a 
further opportunity to address his claim adjudicated herein.

In summary, in this case, with regard to the service connection 
claim herein adjudicated, the Board finds that any error in 
notice and development assistance cannot "reasonably affect the 
outcome of the case," and hence will not affect "the essential 
fairness of the [adjudication]" for the service connection claim 
at issue on appeal.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

The Veteran was duly afforded the opportunity to produce 
additional evidence to support his claim.  Thus, the Board 
determines that the evidentiary record is adequate, and the only 
significant medical question remaining pertaining to the claim 
for service connection for a low back disorder was in this case, 
based on development already undertaken, the responsibility of 
the Veteran.  See 38 C.F.R. § 3.303.

In view of the foregoing, the Board finds that all notification 
and development actions needed to render a decision on the 
Veteran's claim on appeal herein adjudicated have been 
accomplished.

II.  Claim for Service Connection for a Low Back Disorder

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 
3.303(a) (2010).

To establish service connection for a disability, a claimant must 
submit (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury.  See Pond v. West, 12 Vet. 
App. 341, 346 (1999).

If a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Certain diseases, such as arthritis, may be subject to service 
connection based on presumed incurrence in service if manifested 
to a compensable degree within one year subsequent to service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1133, 1137; 38 C.F.R. §§ 3.307, 
3.309.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).

Competency of evidence differs from weight and credibility. The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  In determining whether 
statements submitted by a veteran are credible, the Board may 
consider internal consistency, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). The Board is 
not required to accept an appellant's uncorroborated account of 
his active service experiences.  Wood v. Derwinski, 1 Vet. App. 
190 (1991).

The Veteran's service treatment records contain no record of any 
complaint, finding, assessment, or treatment for a back injury or 
disorder.  The Veteran separated from service in December 1962.  
His service discharge examination in December 1962 informs that 
the Veteran's spine and other musculoskeletal systems were then 
normal, with no back disorder noted.  

The first post-service record reflecting any condition of the 
back is a brief May 1968 private treatment noted informing that 
the Veteran had experienced a left-side back ache for the past 
four to five days.  The clinical assessment at that time was of 
musculoskeletal pain.  There is no record of followup from that 
treatment, with other treatment notes from the same source of 
care dating from 1967 through 2001, and no finding or indication 
of any ongoing symptoms, complaints, findings, or assessments of 
any disorder of the back over that entire time period.  

VA treatment records reflect treatment in 2002 for various 
conditions, with obesity, pain in the low back, and pain in both 
knees all noted.  A VA treatment evaluation specifically for the 
back and knees in October 2002 noted spondylosis of the lumbar 
spine and degenerative joint disease of both knees.  

In an April 2003 statement submitted by the Veteran, he informed 
that he had last worked full-time as a painter in July 2001, and 
then was employed part-time, also as a painter. 

He submitted a brief October 2003 letter from Dr. G, informing 
that the physician had known the Veteran for many years, that the 
Veteran had back problems since an injury in the Navy in December 
1961, and that the Veteran had developed spur formation with 
arthritis as a result of the injury.  This letter was consistent 
with the contents of a VA Form 21-4142, signed by Dr. G, in which 
the doctor asserted that the Veteran had "moderately severe back 
pain from service connected injury."  Dr. G provided with the 
completed form some treatment records which the doctor  asserted 
supported his opinion.  However, the only treatment note 
addressing the back in these records addressed a draining cyst on 
the back.  

Dr. G, in his October 2003 letter, did not inform as to how long 
he had known the Veteran, and did not say he knew the Veteran in 
service or proximate to service, or how he knew of the Veteran's 
reported injury in the Navy in December 1961, or indeed even what 
the nature of the reported injury in the Navy was or how it 
purportedly resulted in spur formation and arthritis.  The Board 
in its June 2007 remand endeavored to address some these 
questions by requesting a query to the Veteran and the doctor.  
The Veteran in a July 2007 statement, in response to a request 
for further evidence from Dr. G, asserted that Dr. G had suffered 
a career-ending stroke, thus implying that no further explanation 
would be forthcoming from that source.  The AMC sent a query 
letter to Dr. G in August 2008 in an attempt to obtain answers 
some of those questions, but no reply was received.  The Veteran 
instead submitted a letter dated in October 2005, from a Dr. S, 
in which Dr. S asserted that the Veteran had received care at 
their clinic from time to time, and that he had recently seen the 
Veteran for back pain.  Dr. S asserted that this back pain was 
related to an injury "during the Vietnam War," and that the 
condition "has been exacerbated over time and with the 
degenerative processes of aging."  

The Board must note at this juncture that the Veteran clearly did 
not suffer an injury to his back in service during the Vietnam 
War, because he separated from service in 1962.  

The Veteran has also submitted a copy of an October 2005 
treatment record from Dr. S., in which the doctor noted the 
Veteran's self-reported narrative of having been injured in 
service when he was pushed against an object and struck his lower 
back, and of his having had back problems ever since that time.  
Dr. S then accepted the Veteran's narrative, stating that the 
Veteran's "explanation of his condition is quite plausible.  It 
is likely that the injury he received to his back has contributed 
to his back problems more likely than not which has been 
exacerbated by age and degenerative process."

The Veteran also submitted a May 2005 letter from Dr. S, in which 
the doctor asserted that the Veteran suffered an injury in the 
Navy in December 1961, making no mention of the Vietnam War.  
However, the doctor then asserted, "In reviewing [the Veteran's] 
medical service records, he is suffering from degenerative joint 
disease, arthritis, degenerative disc disease of the lumbar 
spine." 

The Board has already noted, supra, that the Veteran's service 
records provide no documentation of any condition of the 
Veteran's back.  Hence this May 2005 assertion by Dr. S of 
finding that the Veteran suffered from degenerative joint 
disease, arthritis, and degenerative disk disease of the lumbar 
spine by reviewing service records is clearly specious.  

In the absence of evidence to the contrary, the Board concludes 
that it is most likely that the private physicians who have 
provided statements of back disability originating from an injury 
in service have fully relied for that history on the Veteran's 
own self-reported narrative.  This reliance is documented in the 
October 2005 treatment record of Dr. S, and there are no 
indications that either Dr. S or Dr. G reviewed the past medical 
records, as contained within the claims file, which clearly 
document treatment for multiple other conditions over the decades 
after service, without any complaint or treatment for a back 
disorder except for a single, isolated treatment for an acute 
episode of back pain in May 1968.  Any objective medical 
evaluation of the Veteran's medical history based on review of 
these records would have to address this absence of evidence of 
disability over decades of treatment records.  Moreover, as 
discussed supra, mention by Dr. S of review of service records is 
not supported by that physician's assertions of evidence of back 
disability purportedly based on the contents of those records.  

Regarding the Veteran's self-reported narrative of injury in 
service with ongoing disability thereafter, the record is notably 
absent evidence of treatment supportive of in-service injury or 
of any such ongoing disability, with the weight of the 
evidentiary treatment records being to the effect that no chronic 
back disability was present for many decades after service.  
Records of treatment documenting care over the post-service years 
reflect no such ongoing complaint or treatment for a chronic or 
ongoing back disorder until 2000.  The Veteran's narrative as 
averred in these private physicians' statements is also 
substantially inconsistent with his medical history as reported 
to VA examiners in April 2005 and April 2009.  At those VA 
examinations he reported an ongoing career as a self-employed 
house painter from the time of his service separation in 1962 
until he ceased work due to back pain in 2000.  At those 
examinations he made no assertion of ongoing back symptoms from 
service.  Such a history of ongoing employment is also notably 
inconsistent with the Veteran's reported history as contained in 
a Statement in Support of Claim submitted in September 2009, 
wherein the Veteran asserted that he had "quit work in about 
1968" due "extreme pain."  He also then reported having "lost 
much working time throughout the years with extreme back pain."

The Board finds that the Veteran's assertion of extreme back pain 
"throughout the years" since service, so severe early on as to 
require him to quit work in 1968, is most likely entirely 
inconsistent with his self-reported narrative of full-time work 
as a house painter for decades until 2000.  The Board does not 
find it credible that the Veteran could have had extreme  back 
pain since service on an ongoing basis while remaining self-
employed as a house painter and reporting no back pain and 
obtaining no back treatment over the decades up until 2000 (with 
the exception of the single visit for an apparent acute pain 
episode in May 1968).  Thus, the Board finds that the Veteran's 
narrative history of back injury in service and of continuity of 
back disability from service not to be credible.  

Because the Board's finds the Veteran's narratives not to be 
credible, the Board finds no credible evidence to support the 
claim.  The Board rejects his uncorroborated narrative of an 
injury in service in December 1961, rejects his uncorroborated 
assertions of an ongoing back condition or continuity of symptoms 
of back disability from service onward, and thus must also reject 
the private physicians' statements which the Board concludes were 
based on those non-credible narratives.  Regarding those private 
medical opinions, the Board notes that, as the U.S. Court of 
Appeals for Veterans Claims has held, "an opinion based upon an 
inaccurate factual premise has no probative value."  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  

A VA examination in April 2009 addressing the Veteran's back 
resulted in an assessment of gradual onset degenerative joint 
disease with degenerative disk disease, which the examiners 
assessed was related to age, and not military service.  The 
examiner accordingly concluded that it is not at least as likely 
as not that the Veteran's low back disorder is related to 
service.  The examiner supported these conclusions with a review 
of medical records, including a lumbar MRI in June 2007, which 
showed degenerative changes at multiple levels without disc 
herniation at any level.  The examiner also based his opinion on 
review of service treatment records and service separation 
examination showing no back condition, and on treatment records 
showing no ongoing back condition until VA treatment in 2001 
documenting complaints of back pain.  The examiner also noted a 
history of working as a professional house painter from the time 
of his separation from service in 1962 until he ceased that work 
in 2000.  

The Veteran was also afforded a prior VA examination in April 
2005 for compensation purposes.  That examiner also reviewed the 
claims file, including service and post-service records, and also 
concluded, based on the absence of evidence of back disability in 
service or of ongoing disability for decades post service, that 
it is not at least as likely as not that the Veteran's current 
back disability is related to service.  

With the April 2005 and April 2009 VA examination opinions 
standing as the only competent, credible evidence addressing a 
causal link to service, and with these opinions weighing against 
such a link, the Board finds that the evidence preponderates 
against the Veteran's low back disorder having developed in 
service or otherwise being causally related to service.  
38 C.F.R. § 3.303.  The Board also finds that the post-service 
treatment records stand as the only credible evidence speaking to 
the question of continuity of symptomatology since service, and 
the Board accordingly concludes, based on their showing of no 
such continuity, that the weight of the evidence preponderates 
against the claim for service connection for a low back disorder 
on the basis of continuity of symptomatology.  38 C.F.R. 
§ 3.303(b).  While the Veteran is competent to address his 
history of disability and symptoms of disability, the Board has 
herein found that the Veteran's history of disability is simply 
not credible.  See Caluza, supra.  

In the absence of competent, credible evidence of arthritis of 
the low back being present to a compensable degree within the 
first post-service year, service connection for arthritis of the 
low back is also not warranted on a first-year-post-service 
presumptive basis.  38 C.F.R. §§ 3.307, 3.309.    

Because the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine does not apply, and the appeal 
must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for a low back disorder is denied. 



____________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


